Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/20 has been entered.
 
Examiner Amendment

1.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.    Authorization for this examiner’s amendment was given by Matthew Healey (reg. no. 75412) on February 17, 2021.
3.    The claims have been amended as follows:
a. Replace claims 1-23 to read as of the following,
(Currently Amended) A system, comprising:
one or more hardware storage devices, comprising:
a plurality of storage segment servers, comprising a particular storage segment server that is selectively coupled to a cloud store service, and that 
a plurality of storage segments that are contiguous in an address space and that matches the address space of a corresponding plurality of storage segments in the cloud store service, the plurality of storage segments being logically contiguous in the address space to at least one other plurality of storage segments of a different storage segment server of the plurality of storage segment servers, wherein the at least one other plurality of storage segments of the different storage segment server matches the address space of at least one other corresponding plurality of storage segments in the cloud store service, such that the corresponding plurality of storage segments within the cloud store service and the at least one other corresponding plurality of storage segments within the cloud store service are logically contiguous within the cloud store service; and
computer-executable instructions that are executable to configure the system to instantiate or operate the plurality of storage segment servers; and one or more processors configured to execute the computer-executable
instructions to configure the system to perform at least the following:
perform write operations to each of the plurality of storage segments in the particular storage segment server;
initiate corresponding write operations to the cloud store service and verify completion of the corresponding write operations to the cloud store service, and keep track of which operations that have been performed on the plurality of storage segments on the particular storage segment server, but for which the corresponding operation has not yet been verified as complete in the cloud store service;
instantiate a new storage segment server;
initiate copying data from at least one of the respective corresponding plurality of storage segments in the cloud store service to the new storage segment server;
receive a read request for at least a portion of the data while copying the data;
determine whether the at least a portion of the data has been copied to the new storage segment server;
in response to determining that the at least a portion of the data has been copied to the new storage segment server, respond to the read request using the new storage segment server; and
in response to determining that the at least a portion of the data has not been copied to the new storage segment server, respond to the read request using the at least one of the respective corresponding plurality of storage segments in the cloud store service.

(Previously Presented) The system of Claim 1, the plurality of storage segments of the particular storage segment server being a covering cache for the corresponding plurality of storage segments in the cloud store service.

(Previously Presented) The system of Claim 1, the computer-executable instructions being operable to configure the system to reattempt write operations in the cloud 
storage server that correspond to write operates that have been performed on the plurality of storage segments on the particular storage segment server, but for which the corresponding operation has not yet been verified as complete in the cloud store service.

(Canceled)


(Previously Presented) The system of Claim 1, each of the plurality of storage segment servers comprising:
a respective plurality of storage segments that are contiguous in the address space and that matches the address space of a respective corresponding plurality of storage segments in the cloud store service;
wherein the computer executable instructions are operable to configure the system to:
perform write operations to each of the respective plurality of storage 
initiate corresponding write operations to the cloud store service and verify completion of the corresponding write operations to the cloud store service, and keep track of which operations that have been performed on the plurality of storage segments on the storage segment server, but for which the corresponding operation has not yet been verified as complete in the cloud store service.

(Canceled)


(Previously Presented) The system of Claim 1, the write operations being specified in log records obtained for the particular storage segment server, the log records having been performed by a primary compute system.


(Previously  Presented)	The system of Claim 1, the computer-executable instructions being operable to configure the system to:
request log records that have been performed by a primary compute system;
and
determine whether the log record corresponds to a write operation for a storage
segment that is within the plurality of storage segments, and if so, to perform the write operation on the storage segment.

(Previously  Presented)	The system of Claim 1, the computer-executable instructions being operable to configure the system to:
request blocks of log records that have been performed by a primary compute system; and
perform at least some of the write operations specified in the log records of the requested blocks.

(Previously Presented) The system of Claim 1, the computer-executable instructions being operable to configure the system to:
request blocks of log records that have been performed by a primary compute 
determine whether each log record corresponds to a write operation for a storage segment that is within the plurality of storage segments, and if so, to perform the write operation on the storage segment.

(Currently Amended) One or more hardware storage devices having thereon computer-executable instructions that are structured such that, when executed by one or more processors of a computing system, cause the computing system to instantiate or operate the following:
a storage segment write component that is configured to perform write operations to each of a plurality of storage segments assigned to a particular storage segment server of a plurality of storage segment servers, the particular storage segment server being selectively coupled to a cloud store service, the plurality of storage segments being contiguous in an address space and that matches the address space of a corresponding plurality of storage segments in the cloud store service, the plurality of storage segments being logically contiguous in the address space to at least one other plurality of storage segments of a different storage segment server of the plurality of storage segment servers, wherein the at least one other plurality of storage segments of the different storage segment server matches the address space of at least one other corresponding plurality of storage segments in the cloud store service, such that the corresponding plurality of storage segments within the cloud store service and the at least one other corresponding plurality of storage segments within the cloud store service are logically contiguous within the cloud store service;
a cloud storage write component that initiates corresponding write operations to the cloud store service and verifies completion of the corresponding write operations to the cloud store service, and keeps track of which operations that have been performed on the plurality of storage segments on the storage segment server, but for which the corresponding operation has not yet been verified as complete in the cloud store service; and
a seeding component that, in response to detecting failure of a storage segment server of the plurality of storage segment servers:
instantiates a new storage segment server;

initiates copying data from at least one of the respective corresponding plurality of storage segments in the cloud store service to the new storage segment server;
receives a read request for at least a portion of the data while copying the data;
determines whether the at least a portion of the data has been copied to the new storage segment server;
in response to determining that the at least a portion of the data has been copied to the new storage segment server, responds to the read request using the new storage segment server; and
in response to determining that the at least a portion of the data has not been copied to the new storage segment server, responds to the read request using the at least one of the respective corresponding plurality of storage segments in the cloud store service.

(Previously Presented) The one or more hardware storage devices of Claim 11, the plurality of storage segments of the particular storage segment server being a covering cache for the corresponding plurality of storage segments in the cloud store service.

(Previously Presented) The one or more hardware storage devices of Claim 11, the cloud storage write component configured to reattempt write operations in the cloud storage server that correspond to write operates that have been performed on the plurality of storage segments on the particular storage segment server, but for which the corresponding operation has not yet been verified as complete in the cloud store service.

(Canceled)


(Previously Presented) The one or more hardware storage devices of Claim 11, each of the plurality of storage segment servers comprising:
a respective storage segment write component that is configured to perform write operations to each of a respective plurality of storage segments assigned to the respective storage segment server, the respective plurality of storage segments being contiguous in the address space and that matches the address space of a corresponding plurality of storage segments in the cloud store service; and
a respective cloud storage write component that initiates corresponding write operations to the cloud store service and verifies completion of the corresponding write operations to the cloud store service, and keep track of which operations that have been performed on the plurality of storage segments on the storage segment server, but for which the corresponding operation has not yet been verified as complete in the cloud store service.

(Previously Presented) The one or more hardware storage devices of Claim 11, the particular storage segment server configured to request log records that have been performed by a primary compute system, the write component configured to perform write operations specified in the log records.

(Previously Presented) The one or more hardware storage devices of Claim 11, the particular storage segment server configured to request log records that have been performed by a primary compute system, the write component configured to determine whether the log record corresponds to a write operation for a storage segment that is within the plurality of storage segments, and if so, to perform the write operation on the storage segment.

(Previously Presented) The one or more hardware storage devices of Claim 11, the particular storage segment server configured to request blocks of log records that have


been performed by a primary compute system, the write component configured to perform at least some of the write operations specified in the log records of the requested blocks.

(Previously Presented) The one or more hardware storage devices of Claim 11, the particular storage segment server configured to request blocks of log records that have been performed by a primary compute system, the write component configured to determine whether each log record corresponds to a write operation for a storage segment that is within the plurality of storage segments, and if so, to perform the write operation on the storage segment.

(Currently Amended) A system, comprising:
one or more hardware storage devices, comprising:
a plurality of storage segment servers that collectively cover a contiguous address space of data, each of the plurality of storage segment servers comprising:
a respective plurality of storage segments that are contiguous in the address space and that matches the address space of a respective corresponding plurality of storage segments in a cloud store service, each respective plurality of storage segments matching geometry of the respective corresponding plurality of storage segments in the cloud store service and thereby enabling each respective plurality of storage segments to operate as a covering cache for the  respective corresponding plurality of storage segments in the cloud store service for responding to read requests, each respective plurality of storage segments being logically contiguous in the address space to at least one other respective plurality of storage segments of a respective different storage segment server of the plurality of storage segment servers, wherein the at least one other respective plurality of storage segments of the respective different storage segment server matches the address space of at least one other respective corresponding plurality of storage 
computer-executable instructions that are executable to configure the system to instantiate or operate the plurality of storage segment servers; and
one or more processors configured to execute the computer-executable instructions to configure the system to perform at least the following:
perform write operations to each of the respective plurality of storage segments in the respective storage segment server;
initiate corresponding write operations to the cloud store service and verify completion of the corresponding write operations to the cloud store service, and keep track of which operations that have been performed on the plurality of storage segments on the storage segment server, but for which the corresponding operation has not yet been verified as complete in the cloud store service;
instantiate a new storage segment server;
initiate copying data from at least one of the respective corresponding plurality of storage segments in the cloud store service to the new storage segment server;
receive a read request for at least a portion of the data while copying the data;
determine whether the at least a portion of the data has been copied to the new storage segment server;
in response to determining that the at least a portion of the data has been copied to the new storage segment server, respond to the read request using the new storage segment server; and
in response to determining that the at least a portion of the data has not been copied to the new storage segment server, respond to the read request using the at least one of the respective corresponding plurality of storage segments in the cloud store service.

(Previously Presented) The system of Claim 1, the write operations comprising a particular write operation to:
a set of the plurality of storage segments of the particular storage segment server, and
a separate set of the at least one other plurality of storage segments of the different storage segment server, wherein data written according to the particular write operation is logically contiguous in address space across the set of the plurality of storage segments of the particular storage segment server and the separate set of the  at least one other plurality of storage segments of the different storage segment server.

(Previously Presented) The system of claim 1, the corresponding write operations comprising a corresponding particular write operation corresponding to the particular write operation, the corresponding particular write operation being to:
a set of the corresponding plurality of storage segments in the cloud store service, and
a separate set of the at least one other corresponding plurality of storage segments in the cloud store service, wherein corresponding data written according to the corresponding particular write operation is logically contiguous in corresponding address space across the set of the corresponding plurality of storage segments in the cloud store service and the separate set of the at least one other corresponding plurality of storage segments in the cloud service.

(Canceled)

Reason for Allowance
instantiate a new storage segment server; initiate copying data from at least one of the respective corresponding plurality of storage segments in the cloud store service to the new storage segment server; receive a read request for at least a portion of the data while copying the data; determine whether the at least a portion of the data has been copied to the new storage segment server; in response to determining that the at least a portion of the data has been copied to the new storage segment server, respond to the read request using the new storage segment server; and in response to determining that the at least a portion of the data has not been copied to the new storage segment server, respond to the read request using the at least one of the respective corresponding plurality of storage segments in the cloud store service.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application

from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454